


Exhibit 10.25

 

EXECUTION VERSION

 

AMENDMENT NO. 6
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 6, dated as of March 29, 2012 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. (the
“Seller”), PENNYMAC MORTGAGE INVESTMENT TRUST (a “Guarantor”) and PENNYMAC
OPERATING PARTNERSHIP, L.P (a “Guarantor” and together with the other Guarantor,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of November 2, 2010 (as amended, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”).  The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of November 2, 2010, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                                Definitions.

 

(a)                                  Section 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definition of “Maximum Committed
Purchase Price” in its entirety and replacing it with the following:

 

“Maximum Combined Aggregate Purchase Price” means ONE-HUNDRED FIFTY MILLION
DOLLARS ($150,000,000).

 

(b)                                 Section 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definition of “Obligations” in its
entirety and replacing it with the following:

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any

 

--------------------------------------------------------------------------------


 

of Seller’s indebtedness, obligations or liabilities referred to in clause (a),
the reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Mortgage Loan,
or of any exercise by Buyer of its rights under the Program Agreements,
including, without limitation, attorneys’ fees and disbursements and court
costs; (d) all of Seller’s indemnity obligations to Buyer or Custodian or both
pursuant to the Program Agreements; and (e) all of Borrower’s and Guarantors’
obligations under the PMITH Facility and other “Program Agreements” as defined
in the PMITH Facility.

 

(c)                                  Section 2 of the Existing Repurchase
Agreement is hereby amended by adding the following defined terms in their
proper alphabetical order:

 

“Current Aggregate Purchase Price” means, as of any date of determination, the
aggregate Purchase Price of Purchased Mortgage Loans subject to outstanding
Transactions.

 

“Maximum Available Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“PMITH Facility” has the meaning assigned to such term in the Pricing Side
Letter.

 

SECTION 2.                          Replacement of Defined Terms. All references
in the Existing Repurchase Agreement and the remaining Program Agreements to the
term Maximum Committed Purchase Price are hereby deleted and replaced with the
term Maximum Available Purchase Price.

 

SECTION 3.                          Conditions Precedent.  This Amendment shall
become effective as of the date hereof (the “Amendment Effective Date”), subject
to the satisfaction of the following conditions precedent:

 

3.1                                 Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                  this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantors; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 4.                                Representations and Warranties. 
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Existing Repurchase Agreement on
its part to be observed or performed, and that no Event of Default has occurred
and is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 5.                                Intent. Each party agrees that this
Amendment is intended to create mutuality of obligations among the parties, and
as such, the Repurchase Agreement constitutes a contract which (i) is between
all of the parties and (ii) places each party in the same “right” and
“capacity”.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.                                Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment by the Buyer.

 

SECTION 7.                                Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 8.                                Severability. Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.                          Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

 

Name: Adam Loskove

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

 

Name: Anne D. McCallion

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

 

Name: Anne D. McCallion

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

 

Name: Anne D. McCallion

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------
